DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims

This is a final office action prepared in response to a communication submitted on June 1, 2022 relating to U.S. Patent Application 17/003,682 filed on August 26, 2020.  Claims 1-5, 7-10, 12-14 and 16-20 have been amended. Claims 1- 20 are pending and have been examined.                                                                                                           

     Response to Arguments

Applicant’s Remarks submitted on June 1, 2022 have been fully considered, however, are not persuasive.
With respect to the Section 101 rejection, Applicant asserts that the claimed subject matter is not directed to an abstract idea and in the alternative, amended independent Claims 1, 9 and 16 integrate the abstract idea into a practical application in that they enable the sharing of payment document among multiple accounts for use in electronic transactions by facilitating sharing of payment tokens among different funding accounts, which are related, and linked to a digital wallet application to improve computer resource efficiency of the mobile device. The payment tokens are locked to prevent their use while they are being modified for use in the related accounts.  (Remarks, pp. 9 - 11). Applicant, also citing to Example 42 for support, asserts that the additional elements of the claims impose a meaningful limit on the judicial exception and should be evaluated as conventional elements which integrate the abstract idea into a practical application. (Remarks, pp. 11 – 12). Examiner respectfully disagrees. The instant claims are not addressing a technical problem. The locking of the payment tokens is akin to freezing or holding the tokens pending the modifications to allow use for multiple accounts. The claims recite an improvement to a business method. The additional elements are just being used to implement the abstract idea. Further, the eligible claims in hypothetical Example 42 were found to be eligible because the claims addressed problems relating to alerting medical providers when a patient’s records were updated, addressing the challenges of converting the medical records to a standardized format. Example 42 explains that one of the challenges were that records were often not in a standard format and it led to difficulties in sharing the medical information between providers at different locations. The eligible claims in Example 42 directly address this challenge by claiming the converting the medical records to a standardized format and sending real-time messages to users with up-to-date patient information. In the instant application, the claims are not addressing a problem that is technical in nature, or any problem related to Example 42, as they claims are addressing an issue of a financial nature related to modifying payment tokens so that they may be used with different funding accounts. The Section 101 rejection is maintained.
With respect to the Claim Interpretation section, insofar as Applicant has amended independent Claims 1, 9, and 16, the Claim Interpretation section is withdrawn. 
With respect to the Section 102 and 103 rejections, Applicant has amended the independent claims and asserts that the cited references, Dao, Hecht and Bondesen, fail to disclose the limitations in the amended claims, particularly, "determining a set of payment tokens from the one or more payment tokens to be shared between the second account and the first account based on a historic transaction ratio between the firstPage 12 of 14 Appl. No.: 17/003,682 
account and the second account; locking the set of payment tokens; while the set of payment tokens is locked, modifying metadata associated with the set of payment tokens that enables the set of payment tokens to be used in association with the first account or the second account." (Remarks, pp. 12 - 13). Applicant’s amendments have necessitated a new ground for rejection. (See Section 103 rejection below). 

Claim Rejections - 35 USC § 101

35 U.S.C. § 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1 – 20 are rejected pursuant to 35 USC § 101 because the claimed invention is directed to an abstract idea without significantly more.

Step 1 - Statutory Class
Claims 1 – 8 are directed to a system. Claims 9 – 15 are directed to a method. Claims 16 – 20 are directed to a non-transitory machine-readable medium having stored therein machine-readable instructions executable to cause a machine to perform operations. Therefore, on its face, each of Claims 1 – 20 is directed to a statutory class of invention.

Step 2A, Prong 1 – Abstract Idea 
Claim 1 recites a system, comprising: a non-transitory memory; and one or more hardware processors coupled with the non-transitory memory and configured to read instructions from the non-transitory memory to cause the system to perform operations comprising: receiving a request to link a first account associated with a first payment service provider to a wallet application of a user device associated with a user; determining that one or more payment tokens have been issued for a second account associated with a second payment service provider linked to the wallet application; determining that the second payment service provider is related to the first payment service provider; in response to determining that the second payment service provider is related to the first payment service provider, determining a set of payment tokens from the one or more payment tokens to be shared between the second account and the first account based on a historic transaction ratio between the first account and the second account; locking the set of payment tokens; while the set of payment tokens is locked, modifying metadata associated with the set of payment tokens that enables the set of payment tokens to be used in association with the first account or the second account; and subsequent to modifying the metadata associated with the set of payment tokens, unlocking the set of payment tokens. The abstract idea recited in Claim 1 is the underlined portion of the claim shown above. The abstract idea involves linking a user’s payment service provider accounts and enabling payment tokens to be used with either of the user’s accounts which amounts to commercial interactions which fall under “Certain Methods of Organizing Human Activity” according to the 2019 Revised Patent Subject Matter Eligibility Guidance. Claims 9 and 16 are abstract for similar reasons.

Step 2A, Prong 2 – Practical Application
Claim 1 recites a system, comprising: a non-transitory memory; and one or more hardware processors coupled with the non-transitory memory and configured to read instructions from the non-transitory memory to cause the system to perform operations comprising: receiving a request to link a first account associated with a first payment service provider to a wallet application of a user device associated with a user; determining that one or more payment tokens have been issued for a second account associated with a second payment service provider linked to the wallet application; determining that the second payment service provider is related to the first payment service provider; in response to determining that the second payment service provider is related to the first payment service provider, determining a set of payment tokens from the one or more payment tokens to be shared between the second account and the first account based on a historic transaction ratio between the first account and the second account; locking the set of payment tokens; while the set of payment tokens is locked, modifying metadata associated with the set of payment tokens that enables at least the first payment token to be used in association with the first account or the second account; and subsequent to modifying the metadata associated with the set of payment tokens, unlocking the set of payment tokens. The additional elements recited in the Claim 1 are underlined above. The additional elements amount to no more than instructions to implement the abstract idea with computer(s), processor(s), memory and software which do not integrate the abstract idea into a practical application. 

Step 2B – Significantly more
As set forth in the discussion in Step 2A, Prong 2, above, the additional elements of the claim adds only instructions to implement the abstract idea with computer(s), processor(s), memory and software and do not integrate the abstract idea into a practical application. Based on the aforementioned the additional elements fail to add significantly more to the abstract idea.

Dependent claims
Claim 2 (the modifying the characteristics is performed without causing additional payment tokens to be issued for the first account), Claims 3 and 17 (receiving, through the wallet application, an electronic payment request based on the first account; selecting, from a plurality of payment tokens stored on the user device, the first payment token for the electronic payment request based on the modified characteristics of the first payment token; and processing the electronic payment request using the first payment token), Claims 4 and 18 (4836-5813-1910 v.1-34-Attorney Docket No.: 70481.2770US01OCP.D2020.100381.US1determining a first set of restrictions for using the first payment token in association with the first account, wherein the first set of restrictions is different from a second set of restrictions for using the first payment token in association with the second account; and inserting the first set of restrictions into a data record in association with the first payment token), Claim 5 (the data record is stored on the user device), Claim 6 (the first set of restrictions is determined based on a transaction history associated with the first account), Claim 7 (determining, among the one or more payment tokens, a subset of payment tokens comprising the first payment token to be shared between the first account and the second account, wherein the modifying the characteristics comprises modifying characteristics associated with the subset of payment tokens), Claim 8 (determining a number of payment tokens to be shared between the first account and the second account based on a first transaction history associated with the first account and a second transaction history associated with the second account, wherein the subset of payment tokens comprises the number of payment tokens), Claim 10 (receiving, through the wallet application, an electronic payment request based on the second account; selecting, from a plurality of payment tokens stored on the user device, the first payment token for the electronic payment request based on the modified characteristics of the first payment token; determining that the modified characteristics specify a restriction in association with using the first payment token for the second account; and processing the electronic payment request based on the restriction), Claim 11 (determining that the electronic payment request is restricted based on the restriction; and in response to determining that the electronic payment request is restricted, denying the electronic payment request), Claim 12 (determining that the electronic payment request is restricted based on the restriction; in response to determining that the electronic payment request is restricted, determining a risk of the electronic payment request based on a transaction history associated with the second account; and processing the electronic payment request using the first payment token in response to determining that the risk is below a threshold), Claim 13 (in response to determining that the risk is below a second threshold, modifying the restriction in association with using the first payment token for the first account), Claim 14 (generating metadata for the set of payment tokens based on the first account, wherein the modifying the characteristics of the first payment token comprises modifying the metadata for the first payment token), Claim 15 (determining that a number of existing payment tokens stored on the user device is below a threshold; and transmitting a token request in response to determining that the number of existing payment tokens is below the threshold), Claim 19 (receiving, through the wallet application, an electronic payment request based on the first account; selecting, from the subset of the set of payment tokens stored on the user device, the first payment token for the electronic payment request based on the modified characteristics of the first payment token; determining that the modified characteristics specify a restriction in association with using the first payment token for the first account; and processing the electronic payment request based on the restriction) and Claim 20 (determining that the electronic payment request is restricted based on the restriction; in response to determining that the electronic payment request is restricted, determining a risk of the electronic payment request based on a transaction history associated with the first account; and processing the electronic payment request using the first payment token in response to determining that the risk is below a threshold) further define and merely add specificity to the abstract idea. Thus, the dependent claims also fail to add significantly more to the abstract idea.  

As such, Claims 1 – 20 are not patent eligible.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 1 - 2, 7 - 9, 14 and 16 are rejected under 35 U.S.C. 103(a) as being unpatentable over  Dao et al., US 2020/0193417 A1, (“Dao”), in view of Bondesen et al., US 2015/0254647 A1, (“Bondesen ‘647”), in further view of Bondesen et al., US 2015/0254664 A1, (“Bondesen ‘664”).

Claim 1:
Dao teaches:
A system, comprising: a non-transitory memory; and one or more hardware processors coupled with the non-transitory memory and configured to read instructions from the non-transitory memory to cause the system to perform operations comprising: receiving a request to link a first account associated with a first payment service provider to a wallet application of a user device associated with a user; (See Dao, Par. 22 (Issuer wallet server 110 may include one or more user profiles for each wallet stored on each device. For example, a user profile may include an issuer WalletID, which may include tokens (e.g., having a digital PAN, token wallet characteristic (TWC), etc.). Each issuer Wallet ID may include a device-bound wallet container, such as a DeviceWalletID, which may be an identifier for a particular user's issuer wallet application on the device. The DeviceWalletID may specify, for example, partner attributes (e.g., a third party wallet ID), device wallet-level attributes (e.g., a DeviceWalletID, user preferences, (e.g., show preferences, default preferences, etc.) and token-level attributes (e.g., Token Wallet Characteristic, or TWC, that may identify a linkage between the issuer wallet application and the third party wallet application). It may further identify whether the profile is bound or unbound to a third party wallet.))
determining that one or more payment tokens have been issued for a second account associated with a second payment service provider linked to the wallet application; (See Dao, Par. 28 (Third party wallet application 126 may store one or more token identifiers (e.g., TokenID 1, TokenID 2, etc.) along with a linkage to issuer wallet application 122.))
determining that the second payment service provider is related to the first payment service provider; (See Dao, Par. 24 Third party wallet server 130 may store and/or manage a particular wallet and its tokens on a device, such as the DeviceID, WalletID, third party userID, tokens, and any other suitable token-related characteristics, such as linkage, as specified by the issuer.), Par. 25 (Each Issuer Wallet ID 220 may include a device-bound wallet container, such as a Device WalletID 230, which may be an identifier for a particular user's issuer wallet application on the device). DeviceWalletID 230 may specify, for example, partner attributes 232 (e.g., a third party wallet ID), device wallet-level attributes 234 (e.g., a DeviceWalletID, user preferences 236 (e.g., show preferences, default preferences, etc.) and token-level attributes for tokens 238 (e.g., Token Wallet Characteristic, or TWC, that may identify a linkage between the issuer wallet application and the third party wallet application). It may further identify whether the profile is bound or unbound to a third party wallet.))
 *  *  * modifying metadata associated with the set of payment tokens that enables the set payment tokens to be used in association with the first account or the second account; and (See Dao, Par. 20 (The issuer wallet server may communicate with the third party wallet server to both synchronize the token and wallet states, and to perform non-standard payment functions.))
Dao does not expressly disclose, however, Bondesen ‘647 discloses:

in response to determining that the second payment service provider is related to the first payment service provider, determining a set of payment tokens from the one or more payment tokens to be shared between the second account and the first account based on a historic transaction ratio between the first account and the second account; (See Bondesen ‘647, Fig. 3, 306, Par. 78 (As illustrated at block 306, the token is associated with one or more accounts. In some embodiments, the association of the token and the one or more accounts is based on the token request, user preferences, historical trends, and the like.) (Under a broadest reasonable interpretation, looking at two accounts to determine a historical trend is akin to a historical ratio.))
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine with the teachings of Dao discussed above, a step for determining payment tokens to be shared between accounts using a historical transaction ratio, as taught by Bondesen ‘647.  Dao teaches a system for token and transaction management. It would have been obvious for Dao to include a step for determining payment tokens to be shared between accounts using a historical transaction ratio so as to increase functionality of his token management method. Since the claimed invention is merely a combination of old elements, Dao’s system for token and transaction management and Bondesen’647’s determining payment tokens to be shared between accounts through a historical transaction ratio, and in the combination each element would have performed the same function it performed separately, one having ordinary skill in the art at the time of the invention would have recognized that the results of the combination were predictable.
Dao does not expressly disclose, however, Bondesen ‘664 discloses:
locking the set of payment tokens; (See Bondesen ‘664, Par. 5 (The limits may include being able to lock, unlock, suspend, or take another like action on the use of the token), Par 62 (In other embodiments of the invention the client, or administrators associated with the client, may have the ability to lock, unlock, suspend, or the like the use of the shared token or digital wallet.))
while the set of payment tokens is locked,  *  *  * ; and (See Bondesen ‘664, Par. 5 (The limits may include being able to lock, unlock, suspend, or take another like action on the use of the token), Par 62 (In other embodiments of the invention the client, or administrators associated with the client, may have the ability to lock, unlock, suspend, or the like the use of the shared token or digital wallet.))

subsequent to modifying the metadata associated with the set of payment tokens, unlocking the set of payment tokens. (See Bondesen ‘664, Par. 5 (The limits may include being able to lock, unlock, suspend, or take another like action on the use of the token), Par 62 (In other embodiments of the invention the client, or administrators associated with the client, may have the ability to lock, unlock, suspend, or the like the use of the shared token or digital wallet.))

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine with the teachings of Dao discussed above, a step for locking and unlocking the use of tokens to be shared between accounts, as taught by Bondesen ‘664.  Dao teaches a system for token and transaction management. It would have been obvious for Dao to include a step for locking and unlocking tokens to be shared between accounts so as to increase functionality of his token management method. Since the claimed invention is merely a combination of old elements, Dao’s system for token and transaction management and Bondesen’664’s locking and unlocking tokens to be shared between accounts, and in the combination each element would have performed the same function it performed separately, one having ordinary skill in the art at the time of the invention would have recognized that the results of the combination were predictable.

Claim 2:
Dao, Bondesen ‘647 and Bondesen ‘664 teach each and every element of Claim 1 above.
Dao further teaches:
modifying the metadata associated with the set of payment tokens is performed without causing additional payment tokens to be issued for the first account. (See Dao, Par. 20 (The issuer wallet server may communicate with the third party wallet server to both synchronize the token and wallet states, and to perform non-standard payment functions.))

Claim 7:
Dao, Bondesen ‘647 and Bondesen ‘664 teach each and every element of Claim 1 above.
Dao does not expressly disclose, however, Bondesen ‘647 teaches:		
determining, for the first account, a second number of payment tokens to be shared between the first account and the second account, based on the first number of payment tokens and the historic transaction ratio between the first account and the second account. (See Bondesen ‘647, Fig. 3, 306, Par. 78 (As illustrated at block 306, the token is associated with one or more accounts. In some embodiments, the association of the token and the one or more accounts is based on the token request, user preferences, historical trends, and the like.) (Under a broadest reasonable interpretation, looking at two accounts to determine a historical trend is akin to a historical ratio.))
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine with the teachings of Dao discussed above, a step for determining payment tokens to be shared between accounts using a historical transaction ratio, as taught by Bondesen ‘647.  Dao teaches a system for token and transaction management. It would have been obvious for Dao to include a step for determining payment tokens to be shared between accounts using a historical transaction ratio so as to increase functionality of his token management method. Since the claimed invention is merely a combination of old elements, Dao’s system for token and transaction management and Bondesen’647’s determining payment tokens to be shared between accounts through a historical transaction ratio, and in the combination each element would have performed the same function it performed separately, one having ordinary skill in the art at the time of the invention would have recognized that the results of the combination were predictable.

Claim 8:
Dao, Bondesen ‘647 and Bondesen ‘664 teach each and every element of Claim 7 above.
Dao does not expressly disclose, however, Bondesen ‘647 teaches:
a ratio between the second number and the first number corresponds to the historic transaction ratio. (See Bondesen ‘647, Fig. 3, 306, Par. 78 (As illustrated at block 306, the token is associated with one or more accounts. In some embodiments, the association of the token and the one or more accounts is based on the token request, user preferences, historical trends, and the like.) (Under a broadest reasonable interpretation, looking at two accounts to determine a historical trend is akin to a historical ratio.))
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine with the teachings of Dao discussed above, a step for determining payment tokens to be shared between accounts using a historical transaction ratio, as taught by Bondesen ‘647.  Dao teaches a system for token and transaction management. It would have been obvious for Dao to include a step for determining payment tokens to be shared between accounts using a historical transaction ratio so as to increase functionality of his token management method. Since the claimed invention is merely a combination of old elements, Dao’s system for token and transaction management and Bondesen’647’s determining payment tokens to be shared between accounts through a historical transaction ratio, and in the combination each element would have performed the same function it performed separately, one having ordinary skill in the art at the time of the invention would have recognized that the results of the combination were predictable.

Claim 9:
Dao teaches:
A method, comprising: receiving a notification indicating a set of payment tokens have been issued for a first account linked to a wallet application of a device, wherein the first account is associated with a first payment service provider; (See Dao, Par. 22 (Issuer wallet server 110 may include one or more user profiles for each wallet stored on each device. For example, a user profile may include an issuer WalletID, which may include tokens (e.g., having a digital PAN, token wallet characteristic (TWC), etc.). Each issuer Wallet ID may include a device-bound wallet container, such as a DeviceWalletID, which may be an identifier for a particular user's issuer wallet application on the device. The DeviceWalletID may specify, for example, partner attributes (e.g., a third party wallet ID), device wallet-level attributes (e.g., a DeviceWalletID, user preferences, (e.g., show preferences, default preferences, etc.) and token-level attributes (e.g., Token Wallet Characteristic, or TWC, that may identify a linkage between the issuer wallet application and the third party wallet application). It may further identify whether the profile is bound or unbound to a third party wallet.))
determining that a second account associated with a second payment service provider is linked to the wallet application; (See Dao, Par. 28 (Third party wallet application 126 may store one or more token identifiers (e.g., TokenID 1, TokenID 2, etc.) along with a linkage to issuer wallet application 122.))
determining that the first payment service provider is related to the second payment service provider; 4836-5813-1910 v.1-35-Attorney Docket No.: 70481.2770US01(See Dao, Par. 24 Third party wallet server 130 may store and/or manage a particular wallet and its tokens on a device, such as the DeviceID, WalletID, third party userID, tokens, and any other suitable token-related characteristics, such as linkage, as specified by the issuer.), Par. 25 (Each Issuer Wallet ID 220 may include a device-bound wallet container, such as a Device WalletID 230, which may be an identifier for a particular user's issuer wallet application on the device). DeviceWalletID 230 may specify, for example, partner attributes 232 (e.g., a third party wallet ID), device wallet-level attributes 234 (e.g., a DeviceWalletID, user preferences 236 (e.g., show preferences, default preferences, etc.) and token-level attributes for tokens 238 (e.g., Token Wallet Characteristic, or TWC, that may identify a linkage between the issuer wallet application and the third party wallet application). It may further identify whether the profile is bound or unbound to a third party wallet.))
*  *  *  modifying characteristics of the subset of tokens to be used in association with the first account or the second account; and (See Dao, Par. 20 (The issuer wallet server may communicate with the third party wallet server to both synchronize the token and wallet states, and to perform non-standard payment functions.))
Dao does not expressly disclose, however, Bondesen ‘647 discloses:
in response to determining that the first payment service provider is related to the second payment service provider, determining, from the set of payment tokens issued for the first account, a subset of payment tokens to be shared between the first account and the second account based on a first transaction history associated with the first account and a second transaction history associated with the second account; (See Bondesen ‘647, Fig. 3, 306, Par. 78 (As illustrated at block 306, the token is associated with one or more accounts. In some embodiments, the association of the token and the one or more accounts is based on the token request, user preferences, historical trends, and the like.) (Under a broadest reasonable interpretation, looking at two accounts to determine a historical trend is akin to a historical ratio.))
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine with the teachings of Dao discussed above, a step for determining payment tokens to be shared between accounts using a historical transaction ratio, as taught by Bondesen ‘647.  Dao teaches a system for token and transaction management. It would have been obvious for Dao to include a step for determining payment tokens to be shared between accounts using a historical transaction ratio so as to increase functionality of his token management method. Since the claimed invention is merely a combination of old elements, Dao’s system for token and transaction management and Bondesen’647’s determining payment tokens to be shared between accounts through a historical transaction ratio, and in the combination each element would have performed the same function it performed separately, one having ordinary skill in the art at the time of the invention would have recognized that the results of the combination were predictable.
Dao does not expressly disclose, however, Bondesen ‘664 discloses:
locking the subset of payment tokens; (See Bondesen ‘664, Par. 5 (The limits may include being able to lock, unlock, suspend, or take another like action on the use of the token), Par 62 (In other embodiments of the invention the client, or administrators associated with the client, may have the ability to lock, unlock, suspend, or the like the use of the shared token or digital wallet.))
while the subset of payment tokens is locked,  *  *  * ; and (See Bondesen ‘664, Par. 5 (The limits may include being able to lock, unlock, suspend, or take another like action on the use of the token), Par 62 (In other embodiments of the invention the client, or administrators associated with the client, may have the ability to lock, unlock, suspend, or the like the use of the shared token or digital wallet.))

subsequent to modifying the characteristics of the subset of payment tokens, unlocking the subset of payment tokens. (See Bondesen ‘664, Par. 5 (The limits may include being able to lock, unlock, suspend, or take another like action on the use of the token), Par 62 (In other embodiments of the invention the client, or administrators associated with the client, may have the ability to lock, unlock, suspend, or the like the use of the shared token or digital wallet.))

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine with the teachings of Dao discussed above, a step for locking and unlocking the use of tokens to be shared between accounts, as taught by Bondesen ‘664.  Dao teaches a system for token and transaction management. It would have been obvious for Dao to include a step for locking and unlocking tokens to be shared between accounts so as to increase functionality of his token management method. Since the claimed invention is merely a combination of old elements, Dao’s system for token and transaction management and Bondesen’664’s locking and unlocking tokens to be shared between accounts, and in the combination each element would have performed the same function it performed separately, one having ordinary skill in the art at the time of the invention would have recognized that the results of the combination were predictable.

Claim 14:
Dao, Bondesen ‘647 and Bondesen ‘664 teach each and every element of Claim 9 above.
Dao further teaches:
generating metadata for the set of payment tokens based on the first account, wherein the modifying the characteristics of the first payment token comprises modifying the metadata for the subset of payment tokens. (See Dao, Par. 25 (Each Issuer Wallet ID 220 may include a device-bound wallet container, such as a Device WalletID 230, which may be an identifier for a particular user's issuer wallet application on the device). DeviceWalletID 230 may specify, for example, partner attributes 232 (e.g., a third party wallet ID), device wallet-level attributes 234 (e.g., a DeviceWalletID, user preferences 236 (e.g., show preferences, default preferences, etc.) and token-level attributes for tokens 238 (e.g., Token Wallet Characteristic, or TWC, that may identify a linkage between the issuer wallet application and the third party wallet application).), Par. 27 (Issuer wallet application 122 may communicate with issuer wallet server 110 and may download wallet, token, and/or suppression states from issuer wallet server 110.), Par. 28 (Third party wallet application 126 may store one or more token identifiers (e.g., TokenID 1, TokenID 2, etc.) along with a linkage to issuer wallet application 122.), Par. 29 (Third party application 126 may receive information from third party wallet server 130.))

Claim 16:
Dao teaches:
A non-transitory machine-readable medium having stored therein machine- readable instructions executable to cause a machine to perform operations comprising: receiving a request to link a first account associated with a first payment service provider to a wallet application of a user device associated with a user; (See Dao, Par. 22 (Issuer wallet server 110 may include one or more user profiles for each wallet stored on each device. For example, a user profile may include an issuer WalletID, which may include tokens (e.g., having a digital PAN, token wallet characteristic (TWC), etc.). Each issuer Wallet ID may include a device-bound wallet container, such as a DeviceWalletID, which may be an identifier for a particular user's issuer wallet application on the device. The DeviceWalletID may specify, for example, partner attributes (e.g., a third party wallet ID), device wallet-level attributes (e.g., a DeviceWalletID, user preferences, (e.g., show preferences, default preferences, etc .) and token-level attributes (e.g., Token Wallet Characteristic, or TWC, that may identify a linkage between the issuer wallet application and the third party wallet application). It may further identify whether the profile is bound or unbound to a third party wallet.))
determining that a set of payment tokens have been issued for a second account associated with a second payment service provider linked to the wallet application; (See Dao, Par. 28 (Third party wallet application 126 may store one or more token identifiers (e.g., TokenID 1, TokenID 2, etc.) along with a linkage to issuer wallet application 122.))
determining that the second payment service provider is related to the first payment service provider; (See Dao, Par. 24 Third party wallet server 130 may store and/or manage a particular wallet and its tokens on a device, such as the DeviceID, WalletID, third party userID, tokens, and any other suitable token-related characteristics, such as linkage, as specified by the issuer.), Par. 25 (Each Issuer Wallet ID 220 may include a device-bound wallet container, such as a Device WalletID 230, which may be an identifier for a particular user's issuer wallet application on the device). DeviceWalletID 230 may specify, for example, partner attributes 232 (e.g., a third party wallet ID), device wallet-level attributes 234 (e.g., a DeviceWalletID, user preferences 236 (e.g., show preferences, default preferences, etc.) and token-level attributes for tokens 238 (e.g., Token Wallet Characteristic, or TWC, that may identify a linkage between the issuer wallet application and the third party wallet application). It may further identify whether the profile is bound or unbound to a third party wallet.))
*  *  *  modifying characteristics of the subset of payment tokens to enable the subset of payment tokens to enable the subset of payment tokens to be used in association with the first account or the second account. (See Dao, Par. 20 (The issuer wallet server may communicate with the third party wallet server to both synchronize the token and wallet states, and to perform non-standard payment functions.))
Dao does not expressly disclose, however, Bondesen ‘647 discloses:
in response to determining that the second payment service provider is related to the first payment service provider, determining, from the set of payment tokens, a subset of payment tokens to be shared between the second account and the first account based on a first transaction history associated with the first account and a second transaction history associated with the second account; (See Bondesen ‘647, Fig. 3, 306, Par. 78 (As illustrated at block 306, the token is associated with one or more accounts. In some embodiments, the association of the token and the one or more accounts is based on the token request, user preferences, historical trends, and the like.) (Under a broadest reasonable interpretation, looking at two accounts to determine a historical trend is akin to a historical ratio.))
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine with the teachings of Dao discussed above, a step for determining payment tokens to be shared between accounts using a historical transaction ratio, as taught by Bondesen ‘647.  Dao teaches a system for token and transaction management. It would have been obvious for Dao to include a step for determining payment tokens to be shared between accounts using a historical transaction ratio so as to increase functionality of his token management method. Since the claimed invention is merely a combination of old elements, Dao’s system for token and transaction management and Bondesen’647’s determining payment tokens to be shared between accounts through a historical transaction ratio, and in the combination each element would have performed the same function it performed separately, one having ordinary skill in the art at the time of the invention would have recognized that the results of the combination were predictable.
Dao does not expressly disclose, however, Bondesen ‘664 discloses:
locking the subset of payment tokens, wherein the locked subset of payment tokens is unusable for conducting any payment transactions; and (See Bondesen ‘664, Par. 5 (The limits may include being able to lock, unlock, suspend, or take another like action on the use of the token), Par 62 (In other embodiments of the invention the client, or administrators associated with the client, may have the ability to lock, unlock, suspend, or the like the use of the shared token or digital wallet.))
while the subset of payment tokens is locked,  *  *  * ; and (See Bondesen ‘664, Par. 5 (The limits may include being able to lock, unlock, suspend, or take another like action on the use of the token), Par 62 (In other embodiments of the invention the client, or administrators associated with the client, may have the ability to lock, unlock, suspend, or the like the use of the shared token or digital wallet.))

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine with the teachings of Dao discussed above, a step for locking and unlocking the use of tokens to be shared between accounts, as taught by Bondesen ‘664.  Dao teaches a system for token and transaction management. It would have been obvious for Dao to include a step for locking and unlocking tokens to be shared between accounts so as to increase functionality of his token management method. Since the claimed invention is merely a combination of old elements, Dao’s system for token and transaction management and Bondesen’664’s locking and unlocking tokens to be shared between accounts, and in the combination each element would have performed the same function it performed separately, one having ordinary skill in the art at the time of the invention would have recognized that the results of the combination were predictable.

Claims 3 – 6, 10 – 13, 15 and 17 – 20 are rejected under 35 U.S.C. 103 as being unpatentable over Dao et al., US 2020/0193417 A1, (“Dao”), in view of Bondesen et al., US 2015/0254647 A1, (“Bondesen ‘647”), in further view of Bondesen et al., US 2015/0254664 A1, (“Bondesen ‘664”), in further view of Hecht, et al., US 11,062,319 B1, (“Hecht”).

Claim 3:
Dao, Bondesen ‘647 and Bondesen ‘664 teach each and every element of Claim 1 above.
Dao further teaches:
selecting, from a set of payment tokens stored on the user device, a first payment token  *  *  *  based on the modified metadata associated with the first payment token; and  (See Dao, Par. 20 (The issuer wallet server may communicate with the third party wallet server to both synchronize the token and wallet states, and to perform non-standard payment functions.))
Dao does not expressly disclose, however, Hecht teaches:
receiving, through the wallet application, an electronic payment request based on the first account; (See Hecht, Col. 17, lines 21 – 22 (The sender, via the sender computer system, provides a funds transfer request to a recipient based on identification of the recipient by the recipient's token.))
*   *  *  for the electronic payment request  *  *  * ; (See Hecht, Col. 17, lines 21 – 22 (The sender, via the sender computer system, provides a funds transfer request to a recipient based on identification of the recipient by the recipient's token.))
processing the electronic payment request using the first payment token. (See Hecht, Col. 17, lines 34 – 36 (The payment transfer computer system may facilitate the funds transfer between the two member entities (process 605).))  

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine with the teachings of Dao discussed above, a step for an electronic payment request, as taught by Hecht. Dao teaches a system for token and transaction management. It would have been obvious for Dao to combine a step for an electronic payment request within his token management method so as to effectuate the token management in a transaction. Since the claimed invention is merely a combination of old elements, Dao’s system for token and transaction management and Hecht’s electronic payment request, and in the combination each element would have performed the same function it performed separately, one having ordinary skill in the art at the time of the invention would have recognized that the results of the combination were predictable.

Claim 4:
Dao, Bondesen ‘647 and Bondesen ‘664 teach each and every element of Claim 1 above.
Dao does not expressly disclose, however, Hecht teaches:
4836-5813-1910 v.1-34-Attorney Docket No.: 70481.2770US01determining a first set of restrictions for using the set of payment token in association with the first account, wherein the first set of restrictions is different from a second set of restrictions for using the first payment token in association with the second account; and  (See Hecht, Claim 18, Col. 24, lines 3 – 11 (receiving, by the token management system of the mobile device, a temporal restriction for the funds transfer transaction; and generating, by the token management system of the mobile device, a rule associating the single token, the temporal restriction for the funds transfer transaction, and the designated target for the funds transfer transaction.))
inserting the first set of restrictions into the metadata associated with the set of payment token. (See Hecht, Claim 18, Col. 24, lines 3 – 11 (receiving, by the token management system of the mobile device, a temporal restriction for the funds transfer transaction; and generating, by the token management system of the mobile device, a rule associating the single token, the temporal restriction for the funds transfer transaction, and the designated target for the funds transfer transaction.))
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine with the teachings of Dao discussed above, a step for restrictions in a payment token, as taught by Hecht. Dao teaches a system for token and transaction management. It would have been obvious for Dao to combine a step for restrictions in a payment token within his token management method so as to broaden parameters for token management in a transaction. Since the claimed invention is merely a combination of old elements, Dao’s system for token and transaction management and Hecht’s restrictions in a payment token, and in the combination each element would have performed the same function it performed separately, one having ordinary skill in the art at the time of the invention would have recognized that the results of the combination were predictable.

Claim 5:
Dao, Bondesen ‘647 and Bondesen ‘664 teach each and every element of Claim 1 above.
Dao does not expressly disclose, however, Hecht teaches:
the modified metadata is stored on the user device. (See Hecht, Fig. 2, Col. 9, lines 30 – 31 (The token repository 210 is structured as a database repository for storing tokens of a user.))

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine with the teachings of Dao discussed above, a step for storing a data record on a user device, as taught by Hecht. Dao teaches a system for token and transaction management. It would have been obvious for Dao to combine a step for storing a data record on a user device in his token management method so as to increase functionality in his token management method. Since the claimed invention is merely a combination of old elements, Dao’s system for token and transaction management and Hecht’s storing a data record on a user device, and in the combination each element would have performed the same function it performed separately, one having ordinary skill in the art at the time of the invention would have recognized that the results of the combination were predictable.

Claim 6:
Dao, Bondesen ‘647, Bondesen ‘664 and Hecht each each and every element of Claim 4 above.
Dao does not expressly disclose, however, Hecht teaches:
the first set of restrictions is determined based on a transaction history associated with the first account.  (See Hecht, Fig. 2 (Auto-Maintain Module - 223), Col. 10, lines 5- 6 (The auto-maintain module 223 facilitates automatic or nearly automatic maintenance of the user's tokens.), Fig. 5A (Transfer History), Col. 16, lines 8 – 11 (Referring back to FIG. 5A, the webpage 500 is also shown to include a create a rule 550 section. The create a rule 550 section facilitates the designation of a rule with one or more tokens.), lines 30 – 33 (Based on the creation of one or more rules, the webpage 500 may include a See Rules 540 section. The See Rules 540 section provides a visual observation to the user regarding the rules the user has created in regard to one or more tokens.))

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine with the teachings of Dao discussed above, a step for determining restrictions from transaction history, as taught by Hecht. Dao teaches a system for token and transaction management. It would have been obvious for Dao to combine a step determining restrictions from transaction history in his token management method so as to increase functionality in his token management method. Since the claimed invention is merely a combination of old elements, Dao’s system for token and transaction management and Hecht’s determining restrictions from transaction history, and in the combination each element would have performed the same function it performed separately, one having ordinary skill in the art at the time of the invention would have recognized that the results of the combination were predictable.

Claim 10:
Dao, Bondesen ‘647 and Bondesen ‘664 teach each and every element of Claim 9 above.
Dao further teaches:
selecting, from the subset of payment tokens stored on the user device, a first payment token  *  *  *  based on the modified characteristics of the first payment token; and  (See Dao, Par. 20 (The issuer wallet server may communicate with the third party wallet server to both synchronize the token and wallet states, and to perform non-standard payment functions.))

Dao does not expressly disclose, however, Hecht teaches:
receiving, through the wallet application, an electronic payment request based on the second account; (See Hecht, Col. 17, lines 21 – 22 (The sender, via the sender computer system, provides a funds transfer request to a recipient based on identification of the recipient by the recipient's token.))
*   *  *  for the electronic payment request  *  *  * ; (See Hecht, Col. 17, lines 21 – 22 (The sender, via the sender computer system, provides a funds transfer request to a recipient based on identification of the recipient by the recipient's token.))
determining that the modified characteristics specify a restriction in association with using the first payment token for the second account; and (See Hecht, Claim 18, Col. 24, lines 3 – 11 (receiving, by the token management system of the mobile device, a temporal restriction for the funds transfer transaction; and generating, by the token management system of the mobile device, a rule associating the single token, the temporal restriction for the funds transfer transaction, and the designated target for the funds transfer transaction.))

processing the electronic payment request based on the restriction. (See Hecht, Col. 17, lines 34 – 36 (The payment transfer computer system may facilitate the funds transfer between the two member entities (process 605).))   

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine with the teachings of Dao discussed above, a step for an electronic payment request, as taught by Hecht. Dao teaches a system for token and transaction management. It would have been obvious for Dao to combine a step for an electronic payment request within his token management method so as to effectuate the token management in a transaction. Since the claimed invention is merely a combination of old elements, Dao’s system for token and transaction management and Hecht’s electronic payment request, and in the combination each element would have performed the same function it performed separately, one having ordinary skill in the art at the time of the invention would have recognized that the results of the combination were predictable.

Claim 11:
Dao, Bondesen ‘647, Bondesen ‘664 and Hecht each each and every element of Claim 10 above.
Dao does not expressly disclose, however, Hecht teaches:
determining that the electronic payment request is restricted based on the restriction; and (See Hecht, Claim 18, Col. 24, lines 3 – 11 (receiving, by the token management system of the mobile device, a temporal restriction for the funds transfer transaction; and generating, by the token management system of the mobile device, a rule associating the single token, the temporal restriction for the funds transfer transaction, and the designated target for the funds transfer transaction.), Col. 10, lines 44 – 45, (Still another response may be limiting or restraining the use of the token for which the account change was detected.))
in response to determining that the electronic payment request is restricted, denying the electronic payment request. (See Hecht, Col. 10, lines 60 – 63 (If the user does not update the account to either confirm or deny, the auto-maintain module 223 triggers an auto-expire feature for the token.))
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine with the teachings of Dao discussed above, a step for restrictions in a payment token, as taught by Hecht. Dao teaches a system for token and transaction management. It would have been obvious for Dao to combine a step for restrictions in a payment token within his token management method so as to broaden parameters for token management in a transaction. Since the claimed invention is merely a combination of old elements, Dao’s system for token and transaction management and Hecht’s restrictions in a payment token, and in the combination each element would have performed the same function it performed separately, one having ordinary skill in the art at the time of the invention would have recognized that the results of the combination were predictable.

Claim 12:
Dao, Bondesen ‘647, Bondesen ‘664 and Hecht each each and every element of Claim 10 above.
Dao does not expressly disclose, however, Hecht teaches:
determining that the electronic payment request is restricted based on the restriction; (See Hecht, Claim 18, Col. 24, lines 3 – 11 (receiving, by the token management system of the mobile device, a temporal restriction for the funds transfer transaction; and generating, by the token management system of the mobile device, a rule associating the single token, the temporal restriction for the funds transfer transaction, and the designated target for the funds transfer transaction.), Col. 10, lines 44 – 45, (Still another response may be limiting or restraining the use of the token for which the account change was detected.))

in response to determining that the electronic payment request is restricted, determining a risk of the electronic payment request based on the second transaction history associated with the second account; and (See Hecht, Col. 10, lines 49 – 57 (The limited use of the token may include, but is not limited to, triggering a predefined time duration until the token expires (e.g., three days, one week, etc.); limiting the amount of funds transfer that may be sent and/or received (e.g., receive any amount via this token but only send $100 until the user resolves the detected  change in the token account); limit who may send funds or receive funds via the affected token (e.g., limit it to a predefined group of people or entities that may utilize the affected token); etc.))
processing the electronic payment request using the first payment token in response to determining that the risk is below a threshold. (See Hecht, Col. 10, lines 60 – 63 (An alert is provided to the user to confirm or deny the account change. If the user does not update the account to either confirm or deny, the auto-maintain module 223 triggers an auto-expire feature for the token.))
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine with the teachings of Dao discussed above, a step for restrictions in a payment token, as taught by Hecht. Dao teaches a system for token and transaction management. It would have been obvious for Dao to combine a step for restrictions in a payment token within his token management method so as to broaden parameters for token management in a transaction. Since the claimed invention is merely a combination of old elements, Dao’s system for token and transaction management and Hecht’s restrictions in a payment token, and in the combination each element would have performed the same function it performed separately, one having ordinary skill in the art at the time of the invention would have recognized that the results of the combination were predictable.

Claim 13:
Dao, Bondesen ‘647, Bondesen ‘664 and Hecht each each and every element of Claim 13 above.
Dao does not expressly disclose, however, Hecht teaches:
in response to determining that the risk is below a second threshold, modifying the restriction in association with using the first payment token for the second account. (See Hecht, Col. 10, lines 49 – 57 (The limited use of the token may include, but is not limited to, triggering a predefined time duration until the token expires (e.g., three days, one week, etc.); limiting the amount of funds transfer that may be sent and/or received (e.g., receive any amount via this token but only send $100 until the user resolves the detected  change in the token account); limit who may send funds or receive funds via the affected token (e.g., limit it to a predefined group of people or entities that may utilize the affected token); etc.), Col. 10, lines 60 – 63 (An alert is provided to the user to confirm or deny the account change. If the user does not update the account to either confirm or deny, the auto-maintain module 223 triggers an auto-expire feature for the token.))

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine with the teachings of Dao discussed above, a step for restrictions in a payment token, as taught by Hecht. Dao teaches a system for token and transaction management. It would have been obvious for Dao to combine a step for restrictions in a payment token within his token management method so as to broaden parameters for token management in a transaction. Since the claimed invention is merely a combination of old elements, Dao’s system for token and transaction management and Hecht’s restrictions in a payment token, and in the combination each element would have performed the same function it performed separately, one having ordinary skill in the art at the time of the invention would have recognized that the results of the combination were predictable.

Claim 15:
Dao, Bondesen ‘647 and Bondesen ‘664 teach each and every element of Claim 9 above.
Dao does not expressly disclose, however, Hecht teaches:
determining that a number of existing payment tokens stored on the user device is below a threshold; and (See Hecht, Col. 10, lines 49 – 57 (The limited use of the token may include, but is not limited to, triggering a predefined time duration until the token expires (e.g., three days, one week, etc.); limiting the amount of funds transfer that may be sent and/or received (e.g., receive any amount via this token but only send $100 until the user resolves the detected  change in the token account); limit who may send funds or receive funds via the affected token (e.g., limit it to a predefined group of people or entities that may utilize the affected token); etc.))
transmitting a token request in response to determining that the number of existing payment tokens is below the threshold. (See Hecht, Col. 10, lines 60 – 63 (An alert is provided to the user to confirm or deny the account change. If the user does not update the account to either confirm or deny, the auto-maintain module 223 triggers an auto-expire feature for the token.))
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine with the teachings of Dao discussed above, a step for restrictions in a payment token, as taught by Hecht. Dao teaches a system for token and transaction management. It would have been obvious for Dao to combine a step for restrictions in a payment token within his token management method so as to broaden parameters for token management in a transaction. Since the claimed invention is merely a combination of old elements, Dao’s system for token and transaction management and Hecht’s restrictions in a payment token, and in the combination each element would have performed the same function it performed separately, one having ordinary skill in the art at the time of the invention would have recognized that the results of the combination were predictable.

Claim 17:
Dao, Bondesen ‘647 and Bondesen ‘664 teach each and every element of Claim 16 above.
Dao further teaches:
selecting, from the subset of payment tokens stored on the user device, a first payment token  *  *  *  based on the modified characteristics of the 4836-5813-1910 v.1-37-Attorney Docket No.: 70481.2770US01first payment token; and (See Dao, Par. 20 (The issuer wallet server may communicate with the third party wallet server to both synchronize the token and wallet states, and to perform non-standard payment functions.))

Dao does not expressly disclose, however, Hecht teaches:
receiving, through the wallet application, an electronic payment request based on the first account; (See Hecht, Col. 17, lines 21 – 22 (The sender, via the sender computer system, provides a funds transfer request to a recipient based on identification of the recipient by the recipient's token.))
*   *  *  for the electronic payment request  *  *  * ; (See Hecht, Col. 17, lines 21 – 22 (The sender, via the sender computer system, provides a funds transfer request to a recipient based on identification of the recipient by the recipient's token.))
processing the electronic payment request using the first payment token. (See Hecht, Col. 17, lines 34 – 36 (The payment transfer computer system may facilitate the funds transfer between the two member entities (process 605).))  

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine with the teachings of Dao discussed above, a step for an electronic payment request, as taught by Hecht. Dao teaches a system for token and transaction management. It would have been obvious for Dao to combine a step for an electronic payment request within his token management method so as to effectuate the token management in a transaction. Since the claimed invention is merely a combination of old elements, Dao’s system for token and transaction management and Hecht’s electronic payment request, and in the combination each element would have performed the same function it performed separately, one having ordinary skill in the art at the time of the invention would have recognized that the results of the combination were predictable.

Claim 18:
Dao, Bondesen ‘647 and Bondesen ‘664 teach each and every element of Claim 16 above.
Dao does not expressly disclose, however, Hecht teaches:
determining a first set of restrictions for using a first payment token, from the subset of payment tokens, in association with the first account, wherein the first set of restrictions is different from a second set of restrictions for using the first payment token in association with the second account; and (See Hecht, Claim 18, Col. 24, lines 3 – 11 (receiving, by the token management system of the mobile device, a temporal restriction for the funds transfer transaction; and generating, by the token management system of the mobile device, a rule associating the single token, the temporal restriction for the funds transfer transaction, and the designated target for the funds transfer transaction.))
inserting the first set of restrictions into a data record in association with the first payment token. (See Hecht, Claim 18, Col. 24, lines 3 – 11 (receiving, by the token management system of the mobile device, a temporal restriction for the funds transfer transaction; and generating, by the token management system of the mobile device, a rule associating the single token, the temporal restriction for the funds transfer transaction, and the designated target for the funds transfer transaction.))
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine with the teachings of Dao discussed above, a step for restrictions in a payment token, as taught by Hecht. Dao teaches a system for token and transaction management. It would have been obvious for Dao to combine a step for restrictions in a payment token within his token management method so as to broaden parameters for token management in a transaction. Since the claimed invention is merely a combination of old elements, Dao’s system for token and transaction management and Hecht’s restrictions in a payment token, and in the combination each element would have performed the same function it performed separately, one having ordinary skill in the art at the time of the invention would have recognized that the results of the combination were predictable.

Claim 19:
Dao, Bondesen ‘647, Bondesen ‘664 and Hecht each each and every element of Claim 18 above.
Dao further teaches:
selecting, from the subset of payment tokens stored on the user device, a first payment token  *  *  *  based on the modified characteristics of the first payment token; and  (See Dao, Par. 20 (The issuer wallet server may communicate with the third party wallet server to both synchronize the token and wallet states, and to perform non-standard payment functions.))

Dao does not expressly disclose, however, Hecht teaches:
receiving, through the wallet application, an electronic payment request based on the first account; (See Hecht, Col. 17, lines 21 – 22 (The sender, via the sender computer system, provides a funds transfer request to a recipient based on identification of the recipient by the recipient's token.))
*   *  *  for the electronic payment request  *  *  * ; (See Hecht, Col. 17, lines 21 – 22 (The sender, via the sender computer system, provides a funds transfer request to a recipient based on identification of the recipient by the recipient's token.))
determining that the modified characteristics specify a restriction in association with using the first payment token for the first account; and (See Hecht, Claim 18, Col. 24, lines 3 – 11 (receiving, by the token management system of the mobile device, a temporal restriction for the funds transfer transaction; and generating, by the token management system of the mobile device, a rule associating the single token, the temporal restriction for the funds transfer transaction, and the designated target for the funds transfer transaction.))

processing the electronic payment request based on the restriction. (See Hecht, Col. 17, lines 34 – 36 (The payment transfer computer system may facilitate the funds transfer between the two member entities (process 605).))   

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine with the teachings of Dao discussed above, a step for an electronic payment request, as taught by Hecht. Dao teaches a system for token and transaction management. It would have been obvious for Dao to combine a step for an electronic payment request within his token management method so as to effectuate the token management in a transaction. Since the claimed invention is merely a combination of old elements, Dao’s system for token and transaction management and Hecht’s electronic payment request, and in the combination each element would have performed the same function it performed separately, one having ordinary skill in the art at the time of the invention would have recognized that the results of the combination were predictable.

Claim 20:
Dao, Bondesen ‘647, Bondesen ‘664 and Hecht each each and every element of Claim 19 above.
Dao does not expressly disclose, however, Hecht teaches:
determining that the electronic payment request is restricted based on the restriction; (See Hecht, Claim 18, Col. 24, lines 3 – 11 (receiving, by the token management system of the mobile device, a temporal restriction for the funds transfer transaction; and generating, by the token management system of the mobile device, a rule associating the single token, the temporal restriction for the funds transfer transaction, and the designated target for the funds transfer transaction.), Col. 10, lines 44 – 45, (Still another response may be limiting or restraining the use of the token for which the account change was detected.))
in response to determining that the electronic payment request is restricted, determining a risk of the electronic payment request based on the first transaction history associated with the first account; and (See Hecht, Col. 10, lines 49 – 57 (The limited use of the token may include, but is not limited to, triggering a predefined time duration until the token expires (e.g., three days, one week, etc.); limiting the amount of funds transfer that may be sent and/or received (e.g., receive any amount via this token but only send $100 until the user resolves the detected  change in the token account); limit who may send funds or receive funds via the affected token (e.g., limit it to a predefined group of people or entities that may utilize the affected token); etc.))
processing the electronic payment request using the first payment token in response to determining that the risk is below a threshold. (See Hecht, Col. 10, lines 60 – 63 (An alert is provided to the user to confirm or deny the account change. If the user does not update the account to either confirm or deny, the auto-maintain module 223 triggers an auto-expire feature for the token.))
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine with the teachings of Dao discussed above, a step for restrictions in a payment token, as taught by Hecht. Dao teaches a system for token and transaction management. It would have been obvious for Dao to combine a step for restrictions in a payment token within his token management method so as to broaden parameters for token management in a transaction. Since the claimed invention is merely a combination of old elements, Dao’s system for token and transaction management and Hecht’s restrictions in a payment token, and in the combination each element would have performed the same function it performed separately, one having ordinary skill in the art at the time of the invention would have recognized that the results of the combination were predictable.

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEORGE PROIOS whose telephone number is (571)272-4573. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bennett M Sigmond can be reached on 303-297-4411. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/GEORGE N. PROIOS/Examiner, Art Unit 3694                                                                                                                                                                                                        

/MOHAMMAD Z SHAIKH/Primary Examiner, Art Unit 3694                                                                                                                                                                                                        7/29/2022